DETAILED ACTION
This office action is in response to amendments filed on 5/23/2022. Claims 1, 4, 5, 6, 8, 9, 11, 12 are amended and claims 2, 3, 7, 10, 13-20 are cancelled. These amendments place the application in condition of allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1 (only lines 3-4): 

receiving [[a]] an ambient audio signal from an ambient microphone of an in-ear device;

REASONS FOR ALLOWANCE
Claims 1, 4, 5, 6, 8, 9, 11, 12  allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The amended claim 1 recites “generating a biometric data set associated with the features in the feature vector by time matching the motion based and non-motion based biometric data associated with each feature in the feature vector and storing the time matched biometric data into the biometric data set.” The closest art that teaches these limitations come from Milevski (US 20180011682) A1which teaches ( [0084] Next, the wireless earpieces determine a user condition associated with the user biometrics (step 306). The user condition(s) may be determined utilizing information associated with the user biometrics. For example, any number of biometric thresholds may be utilized alone or in combination to determine the user condition. For example, heart rate, voice characteristics, and blood pressure may be utilized to determine that the user is scared. In some embodiments, the wireless earpieces may run through a training program or scenario to associate the user's biometrics with known conditions including emotional and physical states. In other embodiments, the wireless earpieces may periodically prompt the user to indicate his or her status for association with the user biometrics. A database of the fault, programs, or custom user biometrics, baseline readings, and thresholds may be utilized to determine the state of the user.) However neither Milveski, nor any other cited references teach, nor any other cited references disclose the combination of the limitations associating with the features in the feature vector by time matching the motion based and non-motion based biometric data associated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657